DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-12 and 18-19, in the reply filed on May 16, 2022 is acknowledged.  The traversal is on the ground(s) that examining all of the pending claims would not pose a serious burden on the Office, since the pending claims are closely related.  This is not found persuasive because the examiner respectfully maintains that the inventions of Groups I-III would require separate and distinct searches for the reasons of record.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6, 13-14, 16-17 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “water-in-oil type” and “oil-in-water type” in instant claim 7.  The term “type” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the term “type”.  Furthermore, the examiner asserts that the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(b).  Instant claims 8-12 and 18-19 are included in this rejection for being dependent upon claim 7.  Appropriate correction and/or clarification is required.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 9 recites the broad recitation “polymerization co-initiator”, followed by the narrow recitation of “preferably azobis(isobutyronitrile)”.  See MPEP 2173.05(c).  Instant claim 19 is included in this rejection for being dependent upon claim 9.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 18-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabacchi et al, US 2001/0053801.
Tabacchi et al, US 2001/0053801, discloses a composition comprising an oil phase, an aqueous phase, at least one emulsifying system of water-in-oil, at least one emulsifying system of oil-in-water, in the form of an inverse latex comprising 20-70% by weight of a polyelectrolyte of a partially or totally salified copolymer of a strongly acidic monomer and at least one neutral monomer (see abstract and paragraph 5).  It is further taught by Tabacchi et al that suitable strongly acidic monomers include 2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid (see paragraph 27), that suitable neutral monomers include 2-hydroxyethyl (meth)acrylate and 2,3-dihydroxypropyl (meth)acrylate (see paragraph 29), that the polyelectrolyte is crosslinked with methylenebis(acrylamide) (see paragraph 34), that the composition is prepared by emulsifying an aqueous phase at a pH of 4 with an oil phase that contains 2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid, 2-hydroxyethyl acrylate, and azobis(isobutyronitrile), inerting the emulsion with nitrogen, introducing cumene hydroperoxide and sodium metabisulfite to the polymerization reactor, and adding a surfactant (i.e. MONTANOX 80) at a temperature of 35 degrees Celsius to form the water in oil emulsion having a pH of 5.3 (see paragraphs 148-165 of Example 7), wherein the composition is in the form of a solid (see paragraph 38), per the requirements of the instant invention.  Specifically, note Latex Examples 1-9 and Composition Examples 10-38.  Therefore, instant claims 7-12 and 18-19 are anticipated by Tabacchi et al, US 2001/0053801.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 7-12 and 18-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Braun et al, US 2009/0074686.
Braun et al, US 2009/0074686, discloses a composition comprising an oil phase, an aqueous phase, at least one emulsifying system of water-in-oil, at least one emulsifying system of oil-in-water, in the form of an inverse latex comprising 20-70% by weight of a crosslinked polyelectrolyte of a partially or totally salified copolymer of 2-acrylamido-2-methylpropane sulfonic acid and N,N-dimethylacrylamide (see abstract and paragraph 8).  It is further taught by Braun et al that the crosslinked polyelectrolyte further contains neutral monomers, such as 2-hydroxyethyl (meth)acrylate and 2,3-dihydroxypropyl (meth)acrylate (see paragraph 15), that the composition is prepared by emulsifying an aqueous phase containing the monomers and possible additives in an oil phase in the presence of one or more emulsifiers, introducing a free-radical initiator into the emulsion to start a polymerization reaction, adding one or more emulsifiers of oil-in-water after the polymerization reaction is completed at a temperature below 50 degrees Celsius, wherein the pH of the aqueous starting solution is less than or equal to 4 (see paragraphs 62-68), that suitable crosslinking monomers include methylenebis(acrylamide) (see paragraph 99), that the composition is prepared with a polymerization co-initiator, such as azobis(isobutyronitrile) (see paragraph 104), that a suitable radical initiator includes cumene hydroperoxide/sodium metabisulfite (see paragraphs 60 and 104), that the emulsion is inerted with nitrogen (see paragraph 104), that the reaction medium is concentrated by distillation (see paragraphs 58 and 66), and that the composition is in the form of a solid (see paragraph 71), per the requirements of the instant invention.  Specifically, note Inverse Latex Examples 1-5 and Composition Examples 6-65.  Therefore, instant claims 7-12 and 18-19 are anticipated by Braun et al, US 2009/0074686.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 8, 2022